 OVERBROOK SCHOOL FOR THE BLIND511Overbrook School for the BlindandAmerican Federa-tion of Teachers,AFL-CIO,Petitioner.Case 4-RC-10781September 25, 1974DECISION ON REVIEW AND ORDERBY CHAIRMAN MILLER ANDMEMBERSJENKINS ANDKENNEDYOn March 21, 1974, the Regional Director for Re-gion 4 issued a Decision and Direction of Election inthe above-entitled proceeding finding, contrary to theEmployer's contention, that it would effectuate thepurposes of the Act to assert jurisdiction over theEmployer herein, and directed an election in a unit of"all full-time and regular part-time teachers includingguidance counselor, librarian, assistant librarian andfield worker employed by the Employer at its school.... " in Philadelphia, Pennsylvania. Thereafter, inaccordance with Section 102.67 of the National LaborRelations Board Rules and Regulations, Series 8, asamended, the Employer filed a timely request for re-view of the Regional Director's Decision, on theground,inter alia,that the Regional Director departedfrom Board precedent in asserting jurisdiction herein,and that the petition should be dismissed because theschool operated by the Employer is essentially local innature and so financially dependent upon and subjectto the close scrutiny and supervision of the Common-wealth of Pennsylvania that it would be contrary tothe purposes of the Act for the Board to assert itsjurisdiction.On June 17, 1974, the National Labor RelationsBoard by telegraphic order granted the Employer'srequest for review. Thereafter, the Employer and thePetitioner filed briefs on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase, including the briefs of the parties, with respectto the issue on review and makes the following find-ings:The Employer, a nonprofit corporation originallycreated by an act of the Pennsylvania legislature in1834, operates a school for the instruction of blindand deaf-blind children which is located in Philadel-phia, Pennsylvania. This enabling act provided fundsfor the school's original building and lot and author-ized payment by the Commonwealth of Pennsylvaniaof tuition for every indigent pupil of the Common-wealth taught in the school.At the present time, pursuant to the School Laws ofPennsylvania, 1949, as amended, the PennsylvaniaDepartment of Education approves and authorizestuition payments to State-approved schools, such asOverbrook, which meet the requirements and stan-dards set forth by the department. These standardsare concerned with the physical facilitiesas well asstaffing and instructional matters. Thus, there arestandards requiring conformity to departmentregula-tions regarding,inter alia,class size, curriculum, certi-ficationof the professional staff, and even thematerials, equipment, and supplies used in the school.In addition to the above standards which must be metto obtain approval, the Department of Educationthrough its Bureau of Special Education reevaluatessuch approved private schools a minimum of onceevery 5 years or, upon the request of two or moreschool districts, a reevaluationmay be made asdeemed necessary.Depending upon evaluationsmade by the department, a school may either be ap-proved or disapproved for payment of tuition.Schools with programs found to be deficient musteither make improvements or lose their approved sta-tus and thus the payments of tuition for the Pennsyl-vania residents. The Employer is currently required tomake improvements by September 1974 relating gen-erally to curriculum development and psychologicalservices for students.While the Employer may exer-cise its own discretion in correcting those areas re-quired by the department, failure to make suchcorrections could cause it to lose its approval. In addi-tion to the controls and standards implemented by thedepartment, the Employer is also required by the Actof 1834 to submit an annual report on its condition tothe Pennsylvania legislature, including a statement ofthe total number of its pupils, the number of indigentpupils and their residences, and a statement of theschool's receipts and expenditures during the preced-ing year.The Employer presently provides special educationat its school for approximately 220 blind and deaf-blind students, 196 of whom are residents of Pennsyl-vania. All but 12 of the student population reside onthe campus of the school. Pennsylvania residents can-not apply directly to the school but must be referredthrough I of 25 "Intermediate Units" created by thePennsylvania legislature to provide special educationand vocational schools. Prior to approval or disap-proval by the Intermediate Units, the local schooldistrict of the student must decide whether a childshould be placed in the special education school. Fi-nal approval is authorized by the Department of Edu-cation. Once a child is approved for placement in theschool, the local school district pays 25 percent of thechild's tuition and the remaining 75 percent is paid by 512DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Commonwealth. Parents are not required to payany of the tuition, but must provide for transportationand certain other expenses. The Intermediate Unitand/or local school district receives progress reportsfrom the school concerning the students placed there.There is also communication between the school dis-trict and Overbrook if a family problem arises orplacementis improper.The school's income isderived from tuition pay-mentsfrom the Commonwealth and payments fromother States and the Federal Government, and theremainder from endowments, gifts, and contribu-tions.There are no private payments of tuition andthe schoolisnot engagedin commercialenterprises.Under the applicablestatute, the Commonwealth isobligated to pay the costs of tuitionand maintenancewhich is currently $5,500 per year. Of its anticipatedincome for the present fiscal year of $1,833,746, morethan $1 million is expected to be paid by the Com-monwealth of Pennsylvania and a total of approxi-mately $250,000 from other States, the FederalGovernment, and the District of Columbia to defraythe costs of tuition.The Employer is governed by a board of managerswho have general powers to conduct,manage, anddirect the affairs of the corporation, including theemployment of supervisors and staff personnel for theoperation of the school. Although by the Act of 1834the Governor of Pennsylvaniais named tobe a patronmemberof the board of managers, there isno require-ment that any other board member be a representa-tive of the Commonwealth or any other governmentalinstrumentality.The employees of the school were afforded the op-portunity to come under the Commonwealth's PublicSchool Employees Retirement System and have par-ticipatedin itsince 1923. Contributions are made toit by the Employer and the employees.' All other ben-'While Petitioner admits this,it contends in its brief that the 1959 Retire-efits such as wages, fringe benefits, and working hoursare determined by Overbrook.In view of the foregoing and the record as a whole,it isclear that the Employer's school for the educationof blind and blind-deaf children functions as an ad-junct to the Pennsylvania public school system in pro-viding educational opportunities to the handicappedchildren who are residents of the Commonwealth. Inutilizing the Employer's school for this purpose, aswell as other private schools performing special edu-cation functions, the school system meets its statutoryobligation to provide educational opportunities tohandicapped children which the public schools maynot be equipped to provide through its own facilities.Thus, the Employer's school has a special relationshipto the public school system which, through the De-partment of Education, exercises substantial and di-rect control over the school's operation. Although inform the Employer is a nonprofit corporation operat-ing a private school, the thrust of its educational activ-itiesisto supplement the school facilities andeducational program of the public school system. Wefind that the activities of the Employer's school areessentially local in nature, as evidenced by the pre-dominant number of Pennsylvania resident studentsand by substantial local control, and that any labordispute in conjunction therewith would not have asubstantial impact on interstate commerce. Pursuantto the provisions of Section 14(c)(1) of the Act, weexercise our discretion by refusing to assert jurisdic-tion over the operations of the Employer herein? Weshall therefore dismiss the petition.ORDERIt is hereby ordered that the petition filed herein be,and it hereby is, dismissed.'ment Code does not applyto these employees and coverage has been extend-ed erroneously.2PennsylvaniaLaborRelationsBoard,209 NLRB 152 (1974)3 Inasmuch asthe recordand the briefsherein adequatelypresent the factsand issues of the case, the Petitioner's request for oral argument is denied